 USDC IN/ND case 2:20-cv-00168-TLS-APR document 1 filed 04/23/20 page 1 of 6




                       THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION


CONSTRUCTION WORKERS PENSION TRUST                          )
FUND LAKE COUNTY AND VICINITY,                              )
                                                            )
                                    Plaintiff,              )
                     v.                                     )
                                                            )
EARP CONCRETE CUTTING, INC.,                                )
an Indiana Corporation,                                     )
                                                            )
                                    Defendant.              )



                                    COMPLAINT

      Plaintiff, CONSTRUCTION WORKERS PENSION TRUST FUND LAKE COUNTY
AND VICINITY, by and through their Attorneys, Aaron A. Koonce of Law Office of
Aaron A. Koonce P. C., and Matthew S. Jarka of Asher, Gittler & D’Alba, Ltd.,
complaining of the Defendant, EARP CONCRETE CUTTING, INC., an Indiana
Corporation, as follows:


       1.     This action is brought under the provisions of Sections 502 (a)(3) and
(g)(2) and Section 515 of the Employee Retirement Income Security Act of 1974
("ERISA"), 29 U.S.C., Secs. 1132(g)(2), (a)(3), and 1145.


       2.     Jurisdiction in this Court is based upon Sections 502(e)(1) and 502(e)(2) of
ERISA [29 U.S.C. Sec. 1132(e)(1) and (e)(2)], which states in relevant part:




                                             -1-
USDC IN/ND case 2:20-cv-00168-TLS-APR document 1 filed 04/23/20 page 2 of 6




         Where an action under this subchapter is brought in a district court of the
         United States, it may be brought in the district where the plan is admi-
         nistered, where the breach took place, or where a defendant resides or
         may be found, and process may be served in any other district where a
         defendant resides or may be found.

         3.    The CONSTRUCTION WORKERS PENSION TRUST FUND LAKE
COUNTY AND VICINITY ("Fund") has been established pursuant to collective
bargaining agreements heretofore entered into between CONSTRUCTION WORKERS,
("Union") and Defendant, and the Fund is maintained and administered in accordance
with and pursuant to the provisions of Section 302(c)(5) of the National Labor Relations
Act, as amended, ERISA and other applicable federal law and the Fund is administered
pursuant to the terms and provisions of a certain Restated Agreement and Declaration
of Trust ("Trust Agreement").


         4.    The Fund office is located at 2111 West Lincoln Highway (Route 30),
Merrillville, Indiana 46410, and the Fund is administered in the Northern District of
Indiana.


         5.    As provided in the Trust Agreement, Plaintiff is required to receive, hold
and manage all monies required to be contributed to the Fund in accordance with the
provisions of the then applicable Collective Bargaining Agreement for the uses and
purposes set forth in the Trust Agreement.


         6.    Defendant is an employer engaged in an industry affecting commerce and
maintains its principal place of business at 857 E. Shakespeare Dr., Valparaiso, Indiana
46383.



                                             -2-
 USDC IN/ND case 2:20-cv-00168-TLS-APR document 1 filed 04/23/20 page 3 of 6




       7.     Defendant employs or has employed persons represented for collective
bargaining purposes by the Union and agreed to be bound by the Collective Bargaining
Agreement or agreements referred to herein, by the terms of which Defendant was
required to contribute to the Funds.


       8.     Plaintiff is advised and believe that Defendant has repeatedly failed to
submit accurate contribution reports and the required payments thereon to the Funds
pursuant to the terms of the Collective Bargaining Agreement by which it was bound,
all in violation of its contractual obligations and its obligations under applicable federal
statutes.


       9.     As a result of the above-described omissions and breaches of agreement
by Defendant, Plaintiff may be required to (a) deny the employee beneficiaries for
whom contributions have not been made the benefits provided under the benefit plan,
thereby causing to such employee beneficiaries substantial and irreparable damage, or
(b) to provide to employees of Defendant the benefits provided under the benefit plan,
notwithstanding Defendant's failure to make the required contributions thereto, thereby
reducing the corpus of such Funds and endangering the rights of the employee
beneficiaries thereunder on whose behalf contributions are being made, all to their
substantial and irreparable injury.


       10.    Plaintiff is without an adequate remedy at law and will suffer immediate,
continuing and irreconcilable injury and damage unless Defendant is ordered to
specifically perform all of his obligations required under the Collective Bargaining
Agreement and the Trust Agreement, and is restrained from continuing to refuse to



                                            -3-
USDC IN/ND case 2:20-cv-00168-TLS-APR document 1 filed 04/23/20 page 4 of 6




perform as thereunder required.


      11.    Defendant has failed to file accurate contribution reports and pay all
contributions for the period of July 1, 2019 through December 31, 2019. Additionally,
Defendant has failed to pay $15, 102.15 in interest and liquidated damages for late
contributions for the period of July 1, 2019 through December 31, 2019.


      12.    Defendant has failed to pay contributions or file contribution reports for
the period of January 2020 through March 2020.


      13.    That from July 1, 2019 through March 31, 2020, Defendant has employed,
and will continue in the future to employ, diverse number of individuals which are
unknown to Plaintiff but are known to Defendant on whose behalf Defendant has
improperly failed to report and remit contributions.


      14.    Plaintiff is entitled to an accounting from Defendant, said accounting to
state the number of individuals regularly employed by Defendant, including those
regularly employed on a part-time basis, and the length of time all said individuals
were employed by Defendant for the period July 1, 2019 through March 31, 2020.


      WHEREFORE, Plaintiff prays:


             (a)    That judgment enter in favor of Plaintiff and against Defendant in
             the sum of Fifteen Thousand One-Hundred and Two and 15/100
             ($15,102.15) DOLLARS.




                                          -4-
USDC IN/ND case 2:20-cv-00168-TLS-APR document 1 filed 04/23/20 page 5 of 6




          (b)    That Defendant be compelled to account to Plaintiff for
          contributions due as aforesaid and to pay to Plaintiff any amount found
          due and owing in accordance with the applicable provisions of its
          Collective Bargaining Agreement.
          (c)    That Plaintiff be awarded its costs, including reasonable attorney's
          fees incurred in the prosecution of this action as provided in the Collective
          Bargaining Agreement and under the applicable provisions of ERISA, as
          amended.


          (d)    That interest and/or liquidated damages be assessed against
          Defendant as provided in the Collective Bargaining Agreement and the
          applicable provisions of ERISA, as amended.


          (e)    That Defendant be compelled to produce such books and records as
          are required by Plaintiff’s auditors, and to pay to Plaintiff any amounts
          found due and owing in accordance with the applicable provisions of its
          Collective Bargaining Agreement.
          (f)    For such other and further relief as the Court may determine just
          and proper.


                                      /s/ Aaron A. Koonce
                                      Law Office of Aaron A. Koonce, P.C.
                                      9013 Indianapolis Blvd.
                                      Highland, IN 46322
                                      (219) 838-9200 (Office)
                                      (219) 972-7110 (Fax)
                                      Indiana Attorney No.: 31749-45

                                      /s/ Matthew S. Jarka


                                       -5-
USDC IN/ND case 2:20-cv-00168-TLS-APR document 1 filed 04/23/20 page 6 of 6




                                  Asher, Gittler & D'Alba, Ltd.
                                  200 West Jackson Boulevard, Suite 720
                                  Chicago, Illinois 60606
                                  (312) 263-1500
                                  Fax: (312) 263-1520
                                  msj@ulaw.com
                                  IL ARDC#: 632260




                                   -6-
